Citation Nr: 9913835	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for the 
residuals of a right hand laceration.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


REMAND

The veteran served on active duty from November 1977 to April 
1980.  His service medical records show that the veteran was 
in a jeep accident in December 1979 during active service, 
which required 6 days hospitalization.  He sustained a 
laceration to the palm of his dominant right hand, located 
distal to the distal palmar crease.  The emergency room 
evaluation revealed decreased volar sensation in the ring and 
small fingers, with exposed tendons observed.  The veteran 
underwent right hand surgery, where the laceration debrided, 
irrigated and repaired.  The digital nerve to the ring and 
small web space and the small finger ulnar nerve were intact.  
However, the muscle belly of the opponens digiti was 
completely transected, and not repaired.  Following surgery, 
the veteran exhibited rapid improvement of right hand range 
of motion and return of decreased sensation of the ring and 
small fingers.  Further service medical treatment records 
reveal the veteran's complaints of right hand pain with weak 
abduction of the small finger secondary to loss of abductor 
digitorum minimus, although the record indicates a full range 
of motion and excellent grip.  The veteran also had a 2 inch 
scar from the hand surgery.  

Recent medical records include VA inpatient treatment in July 
1996 for chronic pain syndrome, with a psychiatric 
consultation to determine if his symptoms were psychogenic; 
the consultation indicated dysthymia.  A January 1997 VA 
examination revealed no anatomical defects in the right hand, 
other than a 8 centimeter scar on the palmar surface of the 
right hand.  The veteran was unable to bring his fingers to 
the median crease in his palm, or to touch his thumb to his 
ring or little finger.  His pincher ability was weak, with 
poor abduction and adduction.  He was given a diagnosis of 
severe degenerative joint disease of the right hand with 
severe functional loss.  A March 1997 VA examination revealed 
similar right hand difficulties, with a diagnosis of 
traumatic degenerative joint disease.  No X-ray examination 
results for the right hand are in evidence.    

The Board finds that additional evidence is necessary to 
fairly adjudicate the veteran's claim.  Accordingly, to 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO should request a legible copy 
of all of the veteran's VA treatment 
records for his right hand disability 
from April 1980 to the present.  The 
Board is particularly interested in the 
reports of right hand X-rays that were 
requested as part of the January 1997 VA 
examination, and the magnetic resonance 
imaging (MRI) and electrodiagnostic 
studies requested in July 1996.

2.  The RO should attempt to obtain 
additional service medical records.  In 
particular, the RO should request any and 
all clinical records, to include the 
operative report, from the U.S. Army 
Hospital, Fort Carson, Colorado, for the 
veteran's December 1979 right hand 
surgery.  

3.  The RO should afford the veteran the 
opportunity for a special VA examination 
conducted by a board of specialists 
(specifically, a hand surgeon and a 
rheumatologist) to determine if the 
veteran's inservice right hand laceration 
is a cause of his current hand problems, 
and if so, to what extent.  The 
examination report should indicate any 
limitation of function, including that 
due to pain, of the right hand.  The 
examiners should also render an opinion 
as to what disability is due to the 
service connected laceration and what 
disability is due to degenerative 
arthritis or any other condition.      

4.  The RO should review the claim for 
increased rating for right hand 
laceration.  If the decision remains 
adverse to the veteran in any respect, he 
and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond thereto.  
The case should thereafter be returned to 
the Board for further consideration, as 
warranted.

The veteran need take no action until he is so informed.  The 
veteran may present additional evidence or argument while the 
case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  The purpose of this 
REMAND is to develop additional evidence.  No inferences are 
to be drawn therefrom.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








